BARNES, P.J.,
concurring as to Part I, concurring in result as to Part II, and dissenting as to Part IIL.
T 1 I respectfully concur in result with Part II of the Majority's Opinion. Although Father concedes the evidence shows this case is no longer considered high-conflict, he nevertheless argues that the trial court abused its discretion in terminating the parenting coordinator. He argues the evidence demonstrates that interaction and communication issues continue to cause some problems between the parents that upset the children. He concludes that continuing the parenting coordinator is in the children's best interests pursuant to 43 O.S8.2011 § 120.3(B) and, therefore, the trial court erred in terminating the parenting coordinator. I agree with the Majority Opinion and conclude no error was committed.
2 "An abuse of discretion occurs when a decision is based on an erroneous conclusion of law, or where there is no rational basis in evidence for the ruling." Dilbeck v. Dilbeck, 2010 OK CIV APP 142, ¶ 7, 245 P.3d 630, 633 (citation omitted). As is stated in the Majority Opinion, in Dilbeck we rejected an overly restricted reading of 48 0.8.2011 § 120.3(A) that attempted to curtail the ability of the trial court to modify any order, including an order appointing a parenting coordinator, to facilitate the district court's custody and visitation order. Dilbeck, 112, 245 P.3d at 634. Consequently, although in the present case the trial court initially appointed the parenting coordinator for a minimum of ten years, the court was within its discretion to modify that order.
*956T3 Moreover, § 120.3(B) provides that upon objection of either party to the appointment of a parenting coordinator, "[the court shall not appoint a parenting coordinator" unless it "makes specific findings that the case is a high-conflict case," and that it is in the best interests of the children to appoint the parenting coordinator. Both findings are required.1 The court properly relied on evidence that demonstrated the case was no longer high-conflict. Father's concession that this case is no longer high-conflict further supports the trial court's decision that a parenting coordinator was no longer needed. Consequently, I concur with the Majority that the order of the district court terminating the services of the parenting coordinator is affirmed.
I 4 I, however, respectfully dissent to Part III of the Majority Opinion. As the Majority correctly states, prevailing party status does not determine who qualifies for attorney fees. Thielenhaus v. Thielenhaus, 1995 OK 5, ¶ 19, 890 P.2d 925, 935. Rather, domestic matters," they "may be granted only to that litigant who qualifies for the added benefit by the mandated process of judicial balancing of the equities." Stepp v. Stepp, 1998 OK 18, ¶ 19, 955 P.2d 722, 726-27. Although Father was not fully successful because he did not attain equal custody of his children and his litigation strategy was characterized by the trial court as "extraordinarily complex," in my view his arguments were neither frivolous nor lacking in merit. Id. 120, 955 P.2d at 727. The depth of the Majority's analysis in itself supports this conclusion.
T5 Although Father was required to defend against Mother's motion to modify visitation and appointment of the parenting coordinator, Mother, argues that it was Father's actions that made her defense of his motion to modify custody "extraordinarily complex." She argues that the "inordinate time" spent by Father with the parenting coordinator, his ex parte meetings with the parenting coordinator, and the size of the file compiled by the parenting coordinator all contributed to her doubt about the parenting coordinator's neutrality and, thus, her attorney's need to spend time trying to find "evidence of the partiality of the parenting coordinator."
16 Mother's characterization of the parenting coordinator's actions as biased and in favor of Father is at odds with the August 28, 2007 order appointing the parenting coordinator. That thirteen-page order expressly provides for ex parte meetings between the parenting coordinator and the individual parents, their attorneys, and other professionals involved in the case. As previously stated, the court's August 2010 order terminating the services of the parenting coordinator did not state the parenting coordinator was terminated for cause; rather, the order stated the parenting coordinator's services were terminated because the case was no longer high-conflict as required by 48 0.S8.2011 § 120.3(B). Moreover, the trial court's order awarding attorney fees to Mother also specifically states "[the Court makes no specific finding of impropriety regarding [Father's] actions" in using the parenting coordinator.
T7 Further, as Mother concedes, it was the trial court that established a complex array of professionals to assist Father with developing parenting skills in the best interests of the children, and consequently, whose reports caused both parties to expend money in preparation for their trial testimony. She also concedes not all of these professionals were used just to defend against Father's motion. Father took full opportunity to avail himself of the very resources established by *957the court for his use.2 But that use- was not found to be improper and should not, in my view, be used as a vehicle for taxing attorney fees against him.3
8 Further, Mother's income is significantly greater than Father's. Although his family may have supported him and helped him finance his lawsuit, his income is far less than Mother's. See Stepp v. Stepp, 1998 OK 18, ¶ 20, 955 P.2d at 727. Moreover, while Father's family may have given him financial assistance, the record does not support a conclusion that he has no financial obligation to them.
T9 I see no compelling equities that reasonably favor an award of attorney fees to Mother under these cireumstances. Consequently, contrary to the Majority's conclusion, I conclude Father's litigation conduct does not support the trial court's award of attorney fees to Mother and conclude the award was an abuse of its discretion. Therefore, I would reverse the order awarding attorney fees to Mother.

. Mother argues that the parenting coordinating was terminated for cause pursuant to § 120.3(G)(2); however, nothing in the court's August 27, 2010 order supports that reason as a reason for termination of the parenting coordinator. The court found that the "requirements for appointment of a parenting coordinator under 43 O.S. § 120.3 no longer exist." The court ordered the parties to "effectively and civilly communicate with one another involving the children," and ordered "each shall ... keep the other apprised of" the children's well being while in the care and keeping of the other. In ordering the termination of the parenting coordinator's services, the court ordered the parties to communicate by email and text messaging if they were unable to "effectively and civilly communicate directly...." Nothing in the court's order states the parenting coordinator was terminated for cause, but rather the order was focused on each parent's continued efforts to effectively and civilly communicate with the other, efforts the parents already made that moved the case away from being one of high-conflict.


. See R., p. graphs 8-9. 18, August 28, 2007 order, para-


. It is also worthy of note that the order appointing the parenting coordinator required the parties to each pay fifty percent of the parenting coordinator's fees. Mother has pointed to no place in the record where she or the court sought to modify that percentage based on the use Father was making of the parenting coordinator. In my view, such an adjustment might have been the more appropriate course in this case.